[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            MAY 5, 2006
                             No. 05-15737                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                D. C. Docket No. 05-00207-CR-T-26-MAP

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

ANDRE ABELINO UNSALEGONGORA,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (May 5, 2006)

Before ANDERSON, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:
       Appellant Andre Abelino Unsalegongora 1 (“Abelino”) appeals his 135-

month concurrent sentences imposed after pleading guilty to: (1) conspiracy to

possess with intent to distribute five kilograms or more of cocaine while on board

a vessel, in violation of 46 App. U.S.C. § 1903(a), (g), & (j) and 21 U.S.C.

§ 960(b)(1)(B)(ii) (Count 1); and (2) possession with intent to distribute five

kilograms or more of cocaine while on board a vessel, in violation of 46 App.

U.S.C. § 1903(a) & (g), 21 U.S.C. § 960(b)(1)(B)(ii), and 18 U.S.C. § 2.

       In May 2005, the United States Navy ship Rentz (“the Rentz”) was

patrolling in the Eastern Pacific Ocean. A helicopter dispatched from the Rentz

spotted a vessel and determined that it was the Colombian fishing vessel OFY

(“the OFY”). Naval officials tracked the OFY and observed it moving erratically

and changing its course multiple times. By the time the Rentz closed in on the

OFY, the OFY was engulfed in smoke and flames, and its eight crew members,

including Abelino, boarded a smaller vessel. Law enforcement officials

extinguished the fire on the OFY and found 4,300 kilograms of cocaine concealed

in a hidden compartment. The officers then boarded the smaller vessel and

arrested the OFY’s crew members, including Abelino. Ruceo Portocarrero

identified himself as the master of the OFY.


       1
          Although the appellant was indicted and prosecuted under the last name “Unsalengongora,”
his real name is “Gonzalez-Gongora.”

                                                2
       On appeal, Abelino argues that the district court erred in not granting him a

mitigating role reduction. He claims that he was just “a common man,” and did

not have any equity interest in the cocaine that was found on the OFY. He

maintains he did not plan or organize the conspiracy, lacked knowledge of the

scope of the offense, had no supervisory authority, did not make any material

decisions with regard to the transportation of the cocaine, did not have any control

over the cocaine, did not profit from the conspiracy, and did not possess a firearm

for authority or security purposes. In support, Abelino relies on the district court’s

and other circuits’ case law. He also claims that he was less culpable than “the

other co-conspirators on board the vessel such as the captain and the vessel’s

owner’s drug representative and guard.”

       We have “long and repeatedly held that a district court’s determination of a

defendant’s role in the offense is a finding of fact to be reviewed only for clear

error.”2 United States v. De Varon, 175 F.3d 930, 937 (11th Cir. 1999) (en banc).

Section 3B1.2 of the Sentencing Guidelines provides for a four-level decrease to a

defendant’s offense level if the defendant was a minimal participant in any



       2
          In United States v. Booker, 543 U.S. 220 (2005), the Supreme Court excised 18 U.S.C.
§ 3742(e), which established standards of review on appeal. However, this Court has held that
pre-Booker standards for reviewing application of the Sentencing Guidelines (i.e., findings of fact
for clear error, and questions of law de novo) still apply post-Booker. United States v. Crawford,
407 F.3d 1174, 1177-78 (11th Cir. 2005).

                                                3
criminal activity and a two-level decrease if the defendant was a minor participant

in any criminal activity. U.S.S.G. § 3B1.2.

      A defendant who is a minimal participant is one who is plainly among the

least culpable of those involved in the conduct of a group. U.S.S.G. § 3B1.2,

comment. (n.4). A defendant is a minor participant if he is less culpable than most

other participants, but whose role can not be described as minimal. U.S.S.G.

§3B1.2, comment. (n. 5). In determining a defendant’s mitigating role in the

offense, the district court “must measure the defendant’s role against the relevant

conduct for which [he] was held accountable at sentencing . . . [and] may also

measure the defendant’s role against the other participants to the extent they are

discernable in the relevant conduct.” De Varon, 175 F.3d at 945. “The defendant

bears the burden of proving his minor role by a preponderance of the evidence.”

United States v. Boyd, 291 F.3d 1274, 1277 (11th Cir. 2002). Where a drug

courier’s relevant conduct is limited to his own criminal act, a district court may

legitimately conclude that the courier played an important and essential role in that

crime. See DeVaron, 175 F.3d at 942-43. Furthermore, “the amount of drugs

imported is a material consideration in assessing a defendant’s role in [his] relevant

conduct.” See id. at 943. “[W]here the relevant conduct attributed to a defendant is

identical to [his] actual conduct, [he] cannot prove that [he] is entitled to a



                                            4
[mitigating-role] adjustment simply by pointing to some broader criminal scheme

in which [he] was a minor participant but for which [he] was not held

accountable.” Id. at 941. We have held that “the fact that a defendant's role may

be less than that of other participants engaged in the relevant conduct may not be

dispositive of role in the offense, since it is possible that none are minor or

minimal participants.” See DeVaron, 175 F.3d at 944.

      Here, the record supports the district court’s finding that Abelino’s role in

the relevant offense was neither minor nor minimal. With respect to the first prong

of the DeVaron analysis, at sentencing, Abelino was held accountable only for the

4,300 kilograms of cocaine, a very large amount, which was the amount that the

OFY was transporting. Thus, Abelino’s actual and relevant conduct were the

same, and, as such, the district court’s ruling was not clearly wrong.

      With respect to the second prong of the DeVaron analysis, there is

insufficient evidence to show that Abelino was a minor or minimal participant in

comparison to others. Here, the only persons identifiable from the evidence are

Abelino, the other six crew members, and Portocarrero, the captain of the vessel.

Abelino has provided no evidence that he was less culpable than the other six crew

members of the OFY, or that his responsibilities aboard the OFY were less vital to

the enterprise than those of any of the other crew members. Abelino tries to



                                            5
distinguish himself from Portocarrero, arguing that his role in the offense was less

important than Portocarrero’s. However, Portocarrero received a two-level

enhancement pursuant to U.S.S.G. § 2D1.1(b)(2)(B) because he was the captain of

the OFY. The case law that Abelino cites is not binding on this Court3 and does

not establish that Abelino was entitled to a mitigating-role reduction. To conclude,

Abelino had the burden to prove he played a mitigating role in the offense, and the

district court did not clearly err in finding that he did not meet this burden.

Therefore, we affirm Abelino’s sentence.

       AFFIRMED.




       3
         “Under the established federal legal system the decisions of one circuit are not binding on
other circuits.” See Minor v. Dugger, 864 F.2d 124, 126 (11th Cir. 1989).

                                                 6